              Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 1 of 19




 1   SHAMIS & GENTILE, P.A.
     Mariam Grigorian, Esq. (pro hac vice forthcoming)
 2   14 NE 1st Avenue, Suite 705
     Miami, Florida 33132
 3   Telephone: 305-479-2299
     mgrigorian@shamisgentile.com
 4
     Counsel for Plaintiff and the Proposed Class
 5

 6                       IN THE UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8
     KASANDRA HUNTER,                                Case No.
 9   individually and on behalf of all others
     similarly situated,                             CLASS ACTION
10
                 Plaintiff,                          COMPLAINT FOR VIOLATIONS
11                                                   OF THE TELEPHONE
     vs.                                             CONSUMER PROTECTION
12                                                   ACT, 47 U.S.C. §§ 227, ET SEQ.
     HOLISTIC PATIENT WELLNESS                       (TCPA)
13   GROUP, INC. and EAST VALLEY
     PATIENT WELLNESS GROUP,
14   INC., d/b/a SOL FLOWER, Arizona                 JURY TRIAL DEMANDED
     corporations,
15
                 Defendants.
16

17

18
19

20

21

22

23

24

25

26
27

28
                                     CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 2 of 19




 1                              CLASS ACTION COMPLAINT
 2          1.     Plaintiff Kasandra Hunter brings this action against Defendants, Holistic
 3   Patient Wellness Group, Inc. and East Valley Patient Wellness Group, Inc., d/b/a Sol
 4   Flower, to secure redress for violations of the Telephone Consumer Protection Act
 5   (“TCPA”), 47 U.S.C. § 227.
 6                               NATURE OF THE ACTION
 7          2.     This is a putative class action pursuant to the Telephone Consumer
 8   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 9          3.     Defendants are a cannabis dispensary business. To promote their services,
10   Defendants engage in aggressive unsolicited marketing, harming thousands of
11   consumers in the process.
12          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendants’
13   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
14   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
15   damages on behalf of herself and members of the Class, and any other available legal
16   or equitable remedies.
17                              JURISDICTION AND VENUE
18          5.     This Court has federal question subject matter jurisdiction over this action
19   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
20   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
21          6.     The Court has personal jurisdiction over Defendants and venue is proper
22   in this District because Defendants direct, market, and provide their business activities
23   to this District, and because Defendants’ unauthorized marketing scheme was directed
24   by Defendants to consumers in this District, including Plaintiff.
25                                           PARTIES
26          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
27   resident of Maricopa County, Arizona.
28                                           2
                                  CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 3 of 19




 1         8.     Defendant Holistic Patient Wellness Group, Inc. d/b/a Sol Flower is an
 2   Arizona corporation whose pricipal place of business is located at 5090 N. 40th Street,
 3   Suite 170, Phoenix, AZ, 85018, USA. Defendant directs, markets, and provides its
 4   business activities throughout the United States, including throughout the state of
 5   Arizona.
 6         9.     Defendant East Valley Patient Wellness Group, Inc. d/b/a Sol Flower is
 7   an Arizona corporation whose principal place of business is located at 5090 N. 40th
 8   Street, Suite 170, Phoenix, AZ, 85018, USA. Defendant directs, markets, and provides
 9   its business activities throughout the United States, including throughout the state of
10   Arizona.
11         10.    Unless otherwise indicated, the use of Defendants’ name in this
12   Complaint includes all agents, employees, officers, members, directors, heirs,
13   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
14   and insurers of Defendants.
15                                        THE TCPA
16         11.    The TCPA prohibits: (1) any person from calling a cellular telephone
17   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
18   prior express consent. 47 U.S.C. § 227(b)(1)(A).
19         12.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
20   “equipment that has the capacity - (A) to store or produce telephone numbers to be
21   called, using a random or sequential number generator; and (B) to dial such numbers.”
22   47 U.S.C. § 227(a)(1).
23         13.    In an action under the TCPA, a plaintiff must only show that the
24   defendant “called a number assigned to a cellular telephone service using an automatic
25   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
26   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
27

28                                            3
                                   CLASS ACTION COMPLAINT
              Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 4 of 19




 1          14.    The Federal Communications Commission (“FCC”) is empowered to
 2   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
 3   calls in violation of the TCPA are prohibited because, as Congress found, automated
 4   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
 5   solicitation calls, and such calls can be costly and inconvenient. The FCC also
 6   recognized that wireless customers are charged for incoming calls whether they pay in
 7   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
 8   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 9   14014 (2003).
10          15.    In 2012, the FCC issued an order tightening the restrictions for automated
11   telemarketing calls, requiring “prior express written consent” for such calls to wireless
12   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
13   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
14          16.    To obtain express written consent for telemarketing calls, a defendant
15   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
16   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
17   consent….and having received this information, agrees unambiguously to receive such
18   calls at a telephone number the [plaintiff] designates.”         In re Rules & Regulations
19   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
20   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
21          17.    The TCPA regulations promulgated by the FCC define “telemarketing”
22   as “the initiation of a telephone call or message for the purpose of encouraging the
23   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
24   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
25   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
26   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
27

28                                            4
                                   CLASS ACTION COMPLAINT
                Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 5 of 19




 1          18.     “Neither the TCPA nor its implementing regulations ‘require an explicit
 2   mention of a good, product, or service’ where the implication of an improper purpose
 3   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
 4   (9th Cir. 2012)).
 5          19.     “‘Telemarketing’ occurs when the context of a call indicates that it was
 6   initiated and transmitted to a person for the purpose of promoting property, goods, or
 7   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
 8   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 9   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
10          20.     The FCC has explained that calls motivated in part by the intent to sell
11   property, goods, or services are considered telemarketing under the TCPA. See In re
12   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
13   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
14   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
15          21.     In other words, offers “that are part of an overall marketing campaign to
16   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
17   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
18   14014, ¶ 136 (2003).
19          22.     If a call is not deemed telemarketing, a defendant must nevertheless
20   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
21   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
22   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
23   calls”).
24          23.     Further, the FCC has issued rulings and clarified that consumers are
25   entitled to the same consent-based protections for text messages as they are for calls to
26   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
27   (The FCC has determined that a text message falls within the meaning of “to make any
28                                            5
                                   CLASS ACTION COMPLAINT
               Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 6 of 19




 1   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
 2   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
 3   Plaintiff's prior express consent before sending him the text message). (emphasis
 4   added).
 5         24.     As recently held by the United States Court of Appeals for the Ninth
 6   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
 7   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
 8   under the TCPA ‘need not allege any additional harm beyond the one Congress has
 9   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
10   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
11   (2016) (emphasis original)).
12                                  FACTUAL ALLEGATIONS
13         25.     Beginning on or about December 2019, Defendants sent the following
14   telemarketing text messages to Plaintiff’s cellular telephone number ending in 9252 (the
15   “9252 Number”):
16

17

18
19

20

21

22

23

24

25

26
27

28                                             6
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 7 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                               7
                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 8 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                               8
                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 9 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                               9
                      CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 10 of 19




 1          26.    Defendants’ text messages were transmitted to Plaintiff’s cellular
 2   telephone, and within the time frame relevant to this action.
 3          27.    Defendants’ text messages constitute telemarketing because they
 4   encouraged the future purchase or investment in property, goods, or services, i.e.,
 5   selling Plaintiff cannabis products.
 6          28.    The information contained in the text message advertises Defendants’
 7   various discounts and promotions, which Defendants send to promote their businesses.
 8          29.    Plaintiff received the subject texts within this judicial district and,
 9   therefore, Defendants’ violation of the TCPA occurred within this district. Upon
10   information and belief, Defendants caused other text messages to be sent to individuals
11   residing within this judicial district.
12          30.    At no point in time did Plaintiff provide Defendants with her express
13   written consent to be contacted using an ATDS.
14          31.    Plaintiff is the subscriber and sole user of the 9252 Number and is
15   financially responsible for phone service to the 9252 Number.
16          32.    The impersonal and generic nature of Defendants’ text messages
17   demonstrates that Defendants utilized an ATDS in transmitting the messages. See
18   Jenkins v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at
19   *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
20   nature of the text message advertisements and the use of a short code, support an
21   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
22   Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
23   infer text messages were sent using ATDS; use of a short code and volume of mass
24   messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
25   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants
26   used an ATDS where messages were advertisements written in an impersonal manner
27   and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
28                                             10
                                    CLASS ACTION COMPLAINT
            Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 11 of 19




 1   v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
 2   2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
 3   impracticable without use of an ATDS)).
 4         33.    The text messages originated from telephone number (928) 440-9646, a
 5   number which upon information and belief is owned and operated by Defendants.
 6         34.    The number used by Defendants (928) 440-9646 is known as a “long
 7   code,” a standard 10-digit code that enables Defendants to send SMS text messages en
 8   masse, while deceiving recipients into believing that the message was personalized and
 9   sent from a telephone number operated by an individual.
10         35.    Long codes work as follows: Private companies known as SMS gateway
11   providers have contractual arrangements with mobile carriers to transmit two-way SMS
12   traffic. These SMS gateway providers send and receive SMS traffic to and from the
13   mobile phone networks' SMS centers, which are responsible for relaying those messages
14   to the intended mobile phone. This allows for the transmission of a large number of
15   SMS messages to and from a long code.
16         36.    Specifically, upon information and belief, Defendants utilized a
17   combination of hardware and software systems to send the text messages at issue in
18   this case. The systems utilized by Defendants have the capacity to store telephone
19   numbers using a random or sequential number generator, and to dial such numbers
20   from a list without human intervention.
21         37.    To send the text messages, Defendants used a messaging platform (the
22   “Platform”) that permitted Defendants to transmit thousands of automated text
23   messages without any human involvement.
24         38.    The Platform has the capacity to store telephone numbers, which capacity
25   was in fact utilized by Defendants.
26         39.    The Platform has the capacity to generate sequential numbers, which
27   capacity was in fact utilized by Defendants.
28                                          11
                                 CLASS ACTION COMPLAINT
            Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 12 of 19




 1         40.    The Platform has the capacity to dial numbers in sequential order, which
 2   capacity was in fact utilized by Defendants.
 3         41.    The Platform has the capacity to dial numbers from a list of numbers,
 4   which capacity was in fact utilized by Defendants.
 5         42.    The Platform has the capacity to dial numbers without human
 6   intervention, which capacity was in fact utilized by Defendants.
 7         43.    The Platform has the capacity to schedule the time and date for future
 8   transmission of text messages, which occurs without any human involvement.
 9         44.    To transmit the messages at issue, the Platform automatically executed the
10   following steps:
11                 a) The Platform retrieved each telephone number from a list of numbers
12                      in the sequential order the numbers were listed;
13                 b) The Platform then generated each number in the sequential order
14                      listed and combined each number with the content of Defendants’
15                      message to create “packets” consisting of one telephone number and
16                      the message content;
17                 c) Each packet was then transmitted in the sequential order listed to an
18                      SMS aggregator, which acts an intermediary between the Platform,
19                      mobile carriers (e.g. AT&T), and consumers.
20                 d) Upon receipt of each packet, the SMS aggregator transmitted each
21                      packet – automatically and with no human intervention – to the
22                      respective mobile carrier for the telephone number, again in the
23                      sequential order listed by Defendants. Each mobile carrier then sent
24                      the message to its customer’s mobile telephone.
25         45.    The above execution these instructions occurred seamlessly, with no
26   human intervention, and almost instantaneously. Indeed, the Platform is capable of
27

28                                           12
                                  CLASS ACTION COMPLAINT
              Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 13 of 19




 1   transmitting thousands of text messages following the above steps in minutes, if not
 2   less.
 3           46.   Further, the Platform “throttles” the transmission of the text messages
 4   depending on feedback it receives from the mobile carrier networks. In other words,
 5   the platform controls how quickly messages are transmitted depending on network
 6   congestion. The platform performs this throttling function automatically and does not
 7   allow a human to control the function.
 8           47.   The following graphic summarizes the above steps and demonstrates that
 9   the dialing of the text messages at issue was done by the Platform automatically and
10   without any human intervention:
11

12

13

14

15

16           48.   Defendants’ unsolicited text messages caused Plaintiff actual harm,
17   including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
18   trespass, and conversion. Defendants’ text messages also inconvenienced Plaintiff and
19   caused disruption to her daily life.
20           49.   Defendants’ unsolicited text messages caused Plaintiff actual harm.
21   Specifically, Plaintiff estimates that she has wasted a total of ten minutes reviewing
22   Defendants’ unwanted messages. Each time, Plaintiff had to stop what she was doing
23   to either retrieve her phone and/or look down at the phone to review the message.
24           50.   Furthermore, Defendants’ text messages took up memory on Plaintiff’s
25   cellular phone. The cumulative effect of unsolicited text messages like Defendants’
26   poses a real risk of ultimately rendering the phone unusable for text messaging purposes
27

28                                           13
                                  CLASS ACTION COMPLAINT
               Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 14 of 19




 1   as    a      result   of    the         phone’s   memory      being   taken     up.    See
 2   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
 3   text message solicitations like the ones sent by Defendant present a “triple threat” of
 4   identity theft, unwanted cell phone charges, and slower cell phone performance).
 5          51.     Defendants’ text messages also can slow cell phone performance by taking
 6   up        space       on          the       recipient      phone’s      memory.        See
 7   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
 8   spam text messages can slow cell phone performance by taking up phone memory
 9   space).
10                                     CLASS ALLEGATIONS
11          PROPOSED CLASS
12          52.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
13   on behalf of herself and all others similarly situated.
14          53.     Plaintiff brings this case on behalf of the Class defined as follows:
15                  No Consent Class: All persons in the United States
                    who, within four years prior to the filing of this
16                  action, (1) were sent a text message by or on behalf
                    of Defendant, (2) using an automatic telephone
17                  dialing system, (3) for the purpose of soliciting
                    Defendants’ goods and services, (4) without prior
18                  express consent of the recipient, or with the same
                    manner of purported consent Defendants claim to
19                  have obtained from Plaintiff, if any.
20
            54.     Defendants and their employees or agents are excluded from the Class.
21
     Plaintiff does not know the number of members in the Class but believes the Class
22
     members number in the several thousands, if not more.
23
            NUMEROSITY
24
            55.     Upon information and belief, Defendants have placed automated calls to
25
     cellular telephone numbers belonging to thousands of consumers throughout the
26
27

28                                            14
                                   CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 15 of 19




 1   United States without their prior express consent. The members of the Class, therefore,
 2   are believed to be so numerous that joinder of all members is impracticable.
 3          56.   The exact number and identities of the members of the Class are unknown
 4   at this time and can only be ascertained through discovery. Identification of the Class
 5   members is a matter capable of ministerial determination from Defendants’ call records.
 6          COMMON QUESTIONS OF LAW AND FACT
 7          57.   There are numerous questions of law and fact common to members of
 8   the Class which predominate over any questions affecting only individual members of
 9   the Class. Among the questions of law and fact common to the members of the Class
10   are:
11                a) Whether Defendants made non-emergency calls to Plaintiff’s and
12                    Class members’ cellular telephones using an ATDS;
13                b) Whether Defendants can meet their burden of showing that they
14                    obtained prior express written consent to make such calls;
15                c) Whether Defendants’ conduct was knowing and willful;
16                d) Whether Defendants are liable for damages, and the amount of such
17                    damages; and
18                e) Whether Defendants should be enjoined from such conduct in the
19                    future.
20          58.   The common questions in this case are capable of having common
21   answers. If Plaintiff’s claim that Defendants routinely transmits text messages to
22   telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the
23   Class members will have identical claims capable of being efficiently adjudicated and
24   administered in this case.
25          TYPICALITY
26          59.   Plaintiff’s claims are typical of the claims of the Class members, as they
27   are all based on the same factual and legal theories.
28                                           15
                                  CLASS ACTION COMPLAINT
               Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 16 of 19




 1            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
 2            60.    Plaintiff is a representative who will fully and adequately assert and protect
 3   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
 4   an adequate representative and will fairly and adequately protect the interests of the
 5   Class.
 6            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
 7            61.    A class action is superior to all other available methods for the fair and
 8   efficient adjudication of this lawsuit, because individual litigation of the claims of all
 9   members of the Class is economically unfeasible and procedurally impracticable. While
10   the aggregate damages sustained by the Class are in the millions of dollars, the individual
11   damages incurred by each member of the Class resulting from Defendants’ wrongful
12   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
13   individual Class members prosecuting their own separate claims is remote, and, even if
14   every member of the Class could afford individual litigation, the court system would be
15   unduly burdened by individual litigation of such cases.
16            62.    The prosecution of separate actions by members of the Class would create
17   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
18   Defendants. For example, one court might enjoin Defendants from performing the
19   challenged acts, whereas another may not. Additionally, individual actions may be
20   dispositive of the interests of the Class, although certain class members are not parties
21   to such actions.
22                                           COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(b)
23                            (On Behalf of Plaintiff and the Class)
24            63.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
25   forth herein.
26            64.    It is a violation of the TCPA to make “any call (other than a call made for
27   emergency purposes or made with the prior express consent of the called party) using
28                                             16
                                    CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 17 of 19




 1   any automatic telephone dialing system … to any telephone number assigned to a …
 2   cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
 3         65.       Defendants – or third parties directed by Defendants – used equipment
 4   having the capacity to dial numbers without human intervention to make non-
 5   emergency telephone calls to the cellular telephones of Plaintiff and the other members
 6   of the Class defined below.
 7         66.       These calls were made without regard to whether or not Defendants had
 8   first obtained express permission from the called party to make such calls. In fact,
 9   Defendants did not have prior express consent to call the cell phones of Plaintiff and
10   the other members of the putative Class when its calls were made.
11         67.       Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
12   using an automatic telephone dialing system to make non-emergency telephone calls to
13   the cell phones of Plaintiff and the other members of the putative Class without their
14   prior express written consent.
15         68.       Defendants knew that it did not have prior express consent to make these
16   calls, and knew or should have known that it was using equipment that at constituted
17   an automatic telephone dialing system. The violations were therefore willful or
18   knowing.
19         69.       As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the
20   TCPA, Plaintiff and the other members of the putative Class were harmed and are each
21   entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
22   members of the Class are also entitled to an injunction against future calls. Id.
23                                   COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
24                      (On Behalf of Plaintiff and the Class)
25         70.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
26   forth herein.
27

28                                             17
                                    CLASS ACTION COMPLAINT
             Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 18 of 19




 1          71.      At all times relevant, Defendants knew or should have known that their
 2   conduct as alleged herein violated the TCPA.
 3          72.      Defendants knew that they did not have prior express consent to make
 4   these calls, and knew or should have known that their conduct was a violation of the
 5   TCPA.
 6          73.      Because Defendants knew or should have known that Plaintiff and Class
 7   Members had not given prior express consent to receive their autodialed calls, the Court
 8   should treble the amount of statutory damages available to Plaintiff and the other
 9   members of the putative Class pursuant to § 227(b)(3) of the TCPA.
10          74.      As a result of Defendants’ violations, Plaintiff and the Class Members are
11   entitled to an award of $1,500.00 in statutory damages, for each and every violation,
12   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13
                                      PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
15
     following relief:
16
                  a) An order certifying this case as a class action on behalf of the Class as
17
                     defined above, and appointing Plaintiff as the representative of the Class
18
                     and Plaintiff’s counsel as Class Counsel;
19
                  b) An award of actual and statutory damages for Plaintiff and each member
20
                     of the Class;
21
                  c) As a result of Defendants’ negligent violations of 47 U.S.C. §§ 227, et seq.,
22
                     Plaintiff seeks for herself and each member of the Class $500.00 in
23
                     statutory damages for each and every violation pursuant to 47 U.S.C. §
24
                     277(b)(3)(B);
25
                  d) As a result of Defendants’ knowing and/or willful violations of 47 U.S.C.
26
                     §§ 227, et seq., Plaintiff seeks for herself and each member of the Class
27

28                                              18
                                     CLASS ACTION COMPLAINT
           Case 2:20-cv-02478-DWL Document 1 Filed 12/28/20 Page 19 of 19




 1              treble damages, as provided by statute, up to $1,500.00 for each and every
 2              violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);
 3           e) An order declaring that Defendants’ actions, as set out above, violate the
 4              TCPA;
 5           f) A declaratory judgment that Defendants’ telephone calling equipment
 6              constitutes an automatic telephone dialing system under the TCPA;
 7           g) An injunction requiring Defendants to cease all unsolicited text messaging
 8              activity, and to otherwise protect the interests of the Class;
 9           h) An injunction prohibiting Defendants from using, or contracting the use
10              of, an automatic telephone dialing system without obtaining, recipient’s
11              consent to receive calls made with such equipment;
12           i) Such further and other relief as the Court deems necessary.
13                                   JURY DEMAND
14         Plaintiff hereby demands a trial by jury.
15

16   Dated: December 28, 2020                      Respectfully submitted,
17

18                                            By: _/s/ Mariam Grigorian_
19                                          SHAMIS & GENTILE, P.A.
20                                          Mariam Grigorian, Esq. (pro hac vice forthcoming)
                                            14 NE 1st Avenue, Suite 705
21                                          Miami, FL 33132
22                                          Telephone: 305-479-2299
                                            mgrigorian@shamisgentile.com
23
                                            Counsel for Plaintiff and the Proposed Class
24

25

26
27

28                                         19
                                CLASS ACTION COMPLAINT
